UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4364
DAVID M. SCATES,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                            (CR-98-87)

                      Submitted: April 30, 2001

                       Decided: May 22, 2001

    Before WIDENER, WILKINS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey L. Everhart, RICE, EVERHART & BABER, Richmond, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, James
B. Comey, Assistant United States Attorney, Richmond, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SCATES
                               OPINION

PER CURIAM:

   David M. Scates appeals his convictions and sentence for one
count of cocaine possession, in violation of 21 U.S.C.A. § 844 (West
1999), and one count of possession of a firearm by a convicted felon,
in violation of 18 U.S.C.A. § 922(g)(1) (West 2000).1 Finding no
reversible error, we affirm.

   Scates first claims that the district court erred in denying his
motion to suppress. This court reviews the district court’s findings on
a denial of a motion to suppress for clear error and its legal conclu-
sions de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). Further, this court must construe the evidence in the light most
favorable to the party who prevailed below. United States v. Seidman,
156 F.3d 542, 547 (4th Cir. 1998).

   Scates argues that police officers unconstitutionally exceeded the
scope of their legal entry of Scates’ mother’s house when they seized,
without exigent circumstances, the home and its occupants for an
hour pending issuance of a search warrant.2 Therefore, Scates argues,
all evidence gathered as a result of the warranted search of his room
should be suppressed as fruit of the poisonous tree. Id. at 28.

   In Illinois v. McArthur, 121 S. Ct. 946 (2001), the Supreme Court
recently held that a police officer’s refusal to allow the defendant to
enter his residence without a police officer until a search warrant of
the residence was secured was a reasonable seizure and therefore did
not violate the Fourth Amendment. 121 S. Ct. at 950. The Court based
its ruling on the following factors: (1) the police had probable cause
to believe the home contained contraband based on the defendant’s
wife’s reliable statements; (2) the police had good reason to fear that,
    1
    The district court dismissed several other counts after trial in accor-
dance with United States v. Dunford, 148 F.3d 385, 388-90 (4th Cir.
1998).
  2
    Scates does not challenge the legality of the initial entry into his
mother’s home, the seizure of his person pursuant to the arrest warrant,
or the search incident to his arrest.
                       UNITED STATES v. SCATES                         3
unless restrained, defendant would destroy the drugs before they
could return with a warrant; (3) the police made reasonable efforts to
reconcile their law enforcement needs with the demands of personal
privacy; and (4) the police imposed the restraint for a limited period
of time, namely, two hours. Id. at 950-51. Applying these same fac-
tors in Scates’ case, we find that the police officers’ hour-long seizure
was reasonable, and that it therefore did not violate the Fourth
Amendment. We consequently find no reversible error in the district
court’s refusal to suppress the evidence.

   Scates also claims that his prosecution by the United States rather
than by the Commonwealth of Virginia under the policy commonly
referred to as "Project Exile" violates his rights to due process and
equal protection. Scates also claims error in the district court’s denial
of his motion to re-open the record and obtain discovery from the
Government.

   Scates has the due process right to "be tried by a jury whose mem-
bers are selected pursuant to nondiscriminatory criteria." Batson v.
Kentucky, 476 U.S. 79, 85-86 (1986). However, Scates has no right
to a jury of any particular racial composition so long as that jury is
fairly selected from the jurisdiction it serves. Taylor v. Louisiana, 419
U.S. 522, 538 (1975).

   Scates offers no evidence that federal juries serving in the Eastern
District of Virginia are selected in an unconstitutional manner. Duren
v. Missouri, 439 U.S. 357, 364 (1979). Rather, Scates argues that the
state and federal prosecutors’ decision to try certain gun related cases
in federal court rather than state court is unconstitutional because the
effect of the transfer is to diminish minority representation on the
jury. His contention, however, misconceives constitutional demands.
The Sixth Amendment requires an impartial jury, not a representative
one. Holland v. Illinois, 493 U.S. 474, 480 (1990).

   Scates also fails to produce any evidence that Project Exile is inten-
tionally aimed at altering the racial composition of the petit jury. Not-
withstanding the purported "admission" of the Government that
Scates was prosecuted in federal court to avoid a "Richmond jury,"
a desire to avoid a Richmond jury does not necessarily implicate race,
and therefore is not conclusive on the issue of intentionally discrimi-
4                      UNITED STATES v. SCATES
                3
natory motives. United States v. Jones, 36 F. Supp. 2d 304, 313 (E.D.
Va. 1999). Scates’ due process claim is therefore without merit.

   Scates’ corollary claim of error by the district court in denying his
motion to re-open the record and obtain discovery is likewise without
merit. To establish that he was entitled to discovery with respect to
his race-based claims of prosecutorial misconduct, Scates must make
a credible showing, by clear and convincing evidence, of different
treatment of similarly situated persons of other races. United States
v. Armstrong, 517 U.S. 456, 470 (1996). Scates has made no such
showing, and instead submits public census data in support of his
claim. Because statistical evidence of a disparate impact does not
demonstrate an invidious purpose, Scates’ claim fails. McClesky v.
Kemp, 481 U.S. 279, 297 (1987).

   Scates’ equal protection claim is also without merit. Scates argues
that under Batson v. Kentucky, 476 U.S. 79 (1986), because the effect
of Project Exile is to have a venire drawn from a pool of people with
a smaller percentage of African-Americans, the Equal Protection
Clause is violated. This argument fails for two reasons.

   First, the Batson rule and analysis are applicable only to the petit
jury selection process as applied through peremptory jury strikes. Bat-
son, 476 U.S. at 86-87. Moreover, even assuming Batson analysis
applies, this court has held that a defendant is not entitled to a jury
composed of individuals from any given race. United States v. Nel-
son, 102 F.3d 1344, 1350 (4th Cir. 1996). Thus, Scates has failed to
demonstrate that Project Exile violates his due process or equal pro-
tection rights. United States v. Nathan, 202 F.3d 230, 233 (4th Cir.),
cert. denied, 529 U.S. 1123 (2000).

    3
   For example, the federal sentencing guidelines are mandatory, while
the state guidelines are discretionary. See Jones, 36 F. Supp. 2d at 308.
Also, while state judges are not strictly bound by the sentences recom-
mended by a jury, the jury’s recommended sentence becomes the ceiling
above which the judge may not sentence. Federal judges are not so
bound. Id. Finally, federal sentences are generally more harsh than coun-
terpart state sentences. Id.
                        UNITED STATES v. SCATES                         5
   Scates’ final claim is that the district court erred in denying his
motion for a downward departure based upon, inter alia, the afore-
mentioned objections to Project Exile. The record clearly demon-
strates that the district court knew it had the power to depart, but after
finding none of Scates’ claims removed his case from the heartland
of cases, decided not to. Koon v. United States, 518 U.S. 81, 95
(1996). We will not review a district court’s refusal to grant a depar-
ture when the decision rests upon a determination that a departure is
not warranted. United States v. Wilkinson, 137 F.3d 214, 230 (4th Cir.
1998); United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990).

   We affirm Scates’ convictions and sentence. We deny Scates’
motion for appointment of new counsel. While we grant Scates’
motion to amend his appeal by filing a pro se supplemental brief, we
find the claims therein without merit. We further deny his motion to
remand the case. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                             AFFIRMED